Citation Nr: 0021678	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as cancer and lesions on arm, and chloracne on a 
direct basis and/or due to herbicide exposure.

2.  Entitlement to service connection for a neurological 
disorder manifested by numbness and tingling involving all 
extremities, claimed as peripheral neuropathy, on a direct 
basis and/or due to herbicide exposure. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of injury 
of the right shoulder.

5.  Whether the claim for entitlement to service connection 
for post-traumatic stress disorder is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1969.  Service records reflect that the appellant served in 
the Republic of Vietnam from April 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.  
The appellant filed a notice of disagreement with this rating 
determination in June 1998.  A statement of the case relative 
to these issues was forwarded to the appellant later that 
month in June 1998.  The appellant perfected an appeal in 
this matter in September 1998.  In the context of his 
substantive appeal, however, the appellant indicated that of 
the several issues for which he initially filed a notice of 
disagreement, it was his intent not to pursue appellate 
consideration of the issues of entitlement to service 
connection for bilateral hearing loss, malaria, and for 
muscle cramps in the abdominal wall, chest wall, arms, legs, 
neck, and back.  See 38 C.F.R. § 20.202 (1999).  In that 
correspondence, the appellant also characterized his claim 
for service connection for a skin disorder due to Agent 
Orange exposure as a claim for chloracne.  With respect to 
his claim for neurological impairment manifested by numbness 
and tingling in the extremities, the appellant characterized 
the claimed disability as peripheral neuropathy.  The record 
reflects that the RO confirmed its denial of the appellant's 
claims by rating action dated in August 1999.

The Board notes that during the pendency of this appeal, the 
appellant submitted additional evidence for consideration in 
this matter in April and June 2000.  In each instance, the 
evidence was submitted with a waiver of RO consideration of 
the additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(1999).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained by the RO, with the exception of the issue of 
entitlement to service connection for post-traumatic stress 
disorder.

2.  The appellant served in the Republic of Vietnam during 
the Vietnam Era.

3.  There is no competent medical evidence demonstrating the 
current existence of a skin condition due to herbicide 
exposure, claimed as Agent Orange, nor is there evidence of 
any other skin disorder related to the appellant's period of 
service. 

4.  There is no competent medical evidence demonstrating the 
current existence of a neurological condition due to 
herbicide exposure, claimed as Agent Orange, nor is there 
evidence of any other neurological disorder related to the 
appellant's period of service. 

5.  There is no competent evidence of record of a nexus, or 
link, between any current tinnitus and any incident of the 
appellant's military service. 

6.  There is no competent evidence of record of a nexus, or 
link, between residuals of a right shoulder injury and any 
incident of the appellant's military service.

7.  The claim of service connection for a post-traumatic 
stress disorder is plausible.




CONCLUSIONS OF LAW

1.  The appellant has not submitted well grounded claims for 
service connection for a skin disorder and neurological 
disorder as a result of Agent Orange exposure.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The appellant's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The appellant's claim for service connection for 
residuals of a right shoulder injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

4.  The claim for entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On entrance examination, conducted in June 1966, the 
appellant was evaluated to be without disqualifying defect or 
abnormality. 

Service medical records show that the appellant was seen in 
November 1968 for complaints of paralysis of dorsiflexion of 
the (unspecified) hand.  The appellant reported that he was 
able to rotate his forearm and flex hand, but could not raise 
his hand.  He was able to make a fist adequately.  The 
appellant reported the onset of his symptoms three weeks 
earlier, and noted that his symptoms remained unchanged since 
that time.  Physical examination showed deep tendon reflexes 
to be equal.  The appellant indicated that he experienced 
decreased sensation over the dorsum of the first three 
fingers to the wrist.  He was able to flex his fingers 
adequately, but not to the palm.  An assessment of conversion 
reaction was indicated.  The appellant was referred for 
neurological consultation. 

The consultation examination report, dated in December 1968, 
indicated that the appellant reported that while on leave 
from duty in the Republic of Vietnam, he was "riding shotgun 
in a truck," and fell asleep.  The next morning, the 
appellant reportedly experienced the onset of an inability to 
extend his wrist or fingers.  He also experienced numbness in 
the radial distribution of the right extremity.  The 
appellant denied any history of trauma, and reported no 
improvement in his condition over the previous month.  On 
physical examination, there was atrophy of the extensor joint 
of the right forearm.  Examination was also significant for a 
finding of numbness in the webspace on the dorsum of the 
hand.  The examiner noted that there was weakness of flexion 
of the elbow, which was opined to probably be secondary to 
weakness of the brachii radialis.  The appellant was treated 
with bracing, and physical therapy.  He was referred for 
electromyography (EMG), and placed on physical profile for 
three months restricting activities involving lifting, 
pulling, or handling heavy weapons.  It was noted that 
diagnostic evaluation of the cervical spine showed a narrowed 
forearm on the "left" at C4-5, and slight subluxation of C3 
or 4.  (A notation in the clinical report indicated some 
question whether the reference to the left side was correct.)

A December 1968 physical therapy clinical notation indicated 
that the appellant would undergo muscle testing of the right 
upper quadrant, in addition to electrical stimulation of the 
musculature of the right upper extremity.  A report indicated 
that diagnostic testing showed paresis of the right radial 
nerve innervated musculature.  A later physical therapy 
notation, dated in December 1968, indicated that the 
appellant had good response to all radial nerve innervated 
musculature with induction of alternate electrical current.  
By January 1969, the appellant underwent muscle testing which 
showed strength to be near to normal in the involved 
extremity.  The appellant was thereafter instructed on home 
exercises.  

On separation examination in April 1969, the appellant was 
evaluated to be without any physical or psychiatric 
impairment.  The examination report does not reference any 
audiological findings.  The medical report indicates that the 
appellant reported no complaints at the time of examination.

An April 1989 Agent Orange Registry examination report 
indicated that the appellant reported a history of injury to 
the right shoulder.  On examination, the skin was evaluated 
as normal.  It was noted that the appellant claimed to have 
an intermittent rash.  The extremities were evaluated as 
normal.  On neurological assessment, the appellant was 
evaluated as normal.  The examiner noted a provisional 
diagnostic impression of a history of malaria, anxiety and 
depression, and obesity.

In December 1989, the appellant was seen for complaints of a 
three month history of left shoulder pain with abduction and 
progressive weakness.  X-ray studies of the left shoulder 
revealed probable narrowing of the left acromiohumeral joint 
space.  The appellant thereafter underwent arthrogram of the 
left shoulder in December 1989.  This procedure showed a 
normal left shoulder arthrogram.  The examiner later assessed 
the appellant with rotator cuff impingement syndrome in 
January 1990.

The appellant was seen in November 1990 for complaints of 
left shoulder pain with abduction and flexion.  It was noted 
that an injection was administered to the left shoulder at 
that time.

A private medical report, dated in April 1991, referenced a 
finding of rosacea manifested by inflammation of the nasal 
and temporal pterygiums.  The report was silent with respect 
to any further findings or assessment relative to this skin 
condition. 

The appellant was seen in April 1994 for complaints of fairly 
constant lumbago on the right side.  It was noted that the 
appellant reported pain associated with the lumbosacral and 
sacroiliac region with some radiation.  Neurological 
evaluation was noted to be negative.  During a June 1994 
evaluation, the appellant reported right hip pain, which was 
constant in nature.  Neurological evaluation was negative for 
any findings.

In February 1995, the appellant complained of continued 
congestion with nasal inflammation, tinnitus and dizziness, 
and sinus pressure.

A July 1995 clinical report noted the appellant was being 
seen for treatment of a sun related condition involving both 
forearms.  During an October 1995 clinical visit, the 
appellant reported symptoms of ringing in his ears.  By 
December 1995, the appellant complained of multiple symptoms, 
to include right shoulder pain, and numbness involving the 
fourth, fifth, and sixth fingers.  On physical evaluation, 
the examiner noted that the appellant had developed right 
ulnar palsy, which was thought to originate in the neck with 
shoulder involvement.

In January 1996, the appellant complained of tinnitus.  When 
seen in April 1996, the appellant noted subjective complaints 
of difficulty sleeping, pressure in the back of the head, 
sinus drainage, and a ringing sensation in his ears.  

The appellant was privately examined in August 1996, at which 
time he was evaluated with actinic keratosis of both arms and 
the dorsal aspect of the hands.  The physician indicated that 
there was an underlying almost pruritic component of the 
appellant's skin condition.

In September 1996, the appellant presented with complaints of 
right hip pain, and ringing in his ears.  The appellant 
reported the onset of these symptoms a few weeks earlier.  On 
evaluation, he was evaluated with right femoral pain, with 
radiculopathy on straight leg raising.

A private medical statement, dated in November 1996, 
discloses that the appellant was seen earlier that month for 
evaluation of right shoulder and hip pain, retro-orbital 
pain, tinnitus, chest pressure, rhinitis, sleep disturbance, 
skin rash, and obesity.  It was noted that the appellant 
reported tenderness to palpation over the right hip and 
anterior aspect of his right shoulder, with a mild bilateral 
pedal edema.  Physical examination was noted to otherwise 
yield unremarkable findings.  EMG studies showed evidence of 
bilateral mild median neuropathy at the wrist, noted to be 
greater on the right side than the left side, but without 
clear evidence of cervical or lumbosacral radiculopathy.  
Based upon the findings noted on examination, the appellant 
was evaluated with musculoskeletal type pain, mild median 
neuropathy, acne rosacea and sun lesions of the skin, 
tinnitus, Eustachian tube dysfunction, and essential 
hypertension. 

A January 1997 medical statement indicated that that 
appellant had been privately evaluated in November 1996 for 
complaints of a two year history of tinnitus.  It was noted 
that audiological testing showed mild bilateral high 
frequency sensorineural hearing loss; the examiner further 
noted that he had discussed with the appellant the 
"possibility that this could potentially be from noise 
exposure or from the aging process."

The appellant underwent VA examination in December 1997.  The 
medical examination report indicated that the appellant 
presented with a history of bilateral constant tinnitus.  He 
reported a history of injury to the right shoulder during 
service, with subsequent problems with pain in the right 
shoulder and arm. 

On general medical examination, there was no right shoulder 
deformity detected.  Range of motion was evaluated from zero 
degree to 180 degrees forward elevation.  Abduction was 
evaluated from zero degree to 180 degrees.  Internal rotation 
was measured from zero degree to 80 degrees.  External 
rotation was evaluated from zero degree to 90 degrees.  There 
was no evidence of functional limitation of motion due to 
pain.  X-ray studies of the shoulder were normal.  The 
diagnostic impression included findings of bilateral constant 
tinnitus, and residuals of injury to the right shoulder.    

On neurological examination, conducted in December 1997, the 
appellant presented with subjective complaints of numbness 
and tingling in the extremities due to Agent Orange exposure.  
He described the initial manifestation of this condition as a 
wrist drop on the right side while in service.  This problem 
was reported to have resolved completely with application of 
a splint.  He reported that he next experienced an aching in 
his shoulders approximately two years later, with the 
subsequent onset of myalgia and arthralgia.  The appellant 
also described vague numbness involving the entire right 
upper and lower extremities in a non-physiological 
distribution.  The appellant denied any radicular 
distribution or distribution of any peripheral nerve.  The 
appellant described vague intermittent numbness of the 
extremities on the left side.  It was noted that the 
appellant reported that he was privately worked up for these 
symptoms and evaluated with musculoskeletal pain.  
Examination showed strength and muscle tone of all major 
muscle groups to be within normal limits.  There was no 
evidence of ataxia, atrophy, or fasciculations.  Sensorium 
was intact in all extremities.  Reflexes were evaluated as 
2+, and were symmetrical.  In his assessment, the examiner 
evaluated the appellant with subjective numbness involving 
all four extremities with no objective evidence of any 
neurological deficit.  

VA dermatological examination report, dated in December 1997, 
indicated that the appellant reported a gradual onset of 
disease.  The appellant was unable to identify the onset of 
his dermatological symptoms, but indicated that his symptoms 
have become more severe over the years and is now 
problematic.  He reported having a rash on his external arms, 
particularly in areas with sun exposure.  The appellant 
indicated that he has had sun exposure a good part of his 
life and relates part of his condition to such exposure in 
Vietnam.  He reported no current treatment for this 
condition.  The medical report indicated that the appellant 
reported subjective complaints of some scaliness and itching 
of his arms, and that when he rubs these areas he tends to 
bruise rather easily.  On examination, the scalp, face, and 
neck were clear.  There was some solar damage of the dorsum 
of the hands.  The examiner detected a poikilodermatous 
change of the skin of the sun-exposed portions of the 
forearms, which was noted to be in a light-exposed 
distribution.  There was some Batemann purpura of the arms, 
which was noted to be unusual in light of the appellant's 
age, as this condition was noted to usually be observed in 
patients in their 60s.  The skin was somewhat thinned in 
these areas and had a mottled appearance.  There is no 
ulceration.  There was some purpuric change that appeared to 
occur in areas of trauma, appearing in configurations 
suggestive that it was secondary to trauma.  There were no 
associated systemic findings.  The examiner indicated that he 
looked for obvious Agent Orange changes, to include closed 
comedo or open comedones of the malar area, postauricular 
area, serous cysts, and evidence of porphyria.  There was no 
such evidence shown on examination.  

In his assessment, the examiner indicated that findings on 
examination showed solar damage of the forearms with other 
extensive farmer or sailor-type skin of the forearms.  It was 
noted that the appellant also had some solar elastosis on the 
dorsum of the hands.  It was noted that the appellant was 
sufficiently fair and had lived in sun-exposed areas, and 
that his condition was more severe than would be expected to 
be seen in an average case.  The examiner concluded that 
there was some Batemann purpura which was secondary to loss 
of turgor in the skin and trauma, and that this occurred in 
an areas where the appellant experienced some thinning of the 
skin.  The skin was noted to be almost poikilodermatous in 
appearance, which the examiner opined was due to extensive 
sun damage.  

Finally, on VA audiological examination in December 1997, the 
appellant was evaluated with mild sensorineural hearing loss 
in higher frequencies in the right ear, and moderate 
sensorineural hearing loss in the left ear in the higher 
frequencies.  The medical report also reflects complaints of 
a constant cricket tinnitus in both ears, which the appellant 
reported as having persisted since 1967 or 1968.  The 
appellant reported a history of acoustic trauma during 
service, specifically, exposure to noise from 175 and 8 inch 
Howitzers and rockets.  The appellant described his tinnitus 
as annoying due to its interference with his ability to hear 
conversations and concentrate.

A June 1998 private medical statement indicated that the 
appellant presented with symptoms consistent with right 
shoulder impingement.  It was noted that the appellant was 
treated with injection, and scheduled for physical therapy

 
Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).

The threshold question in this case is whether the claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well grounded claim set 
forth in Caluza, supra). The second and third Caluza elements 
can be satisfied under 38 C.F.R. 3.303(b) by a (a) evidence 
that the condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.


A. Exposure to Agent Orange

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue carcinoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. 
§ 3.307(a)(6)(ii); see also 38 U.S.C.A. § 1116(2)(C) (West 
1991) (providing that chloracne and subacute peripheral 
neuropathy must have become manifested to a degree of 10 
percent or more within one year after the last date on which 
the veteran performed active service in the Republic of 
Vietnam during the requisite period).  The Secretary has also 
determined that there is no positive association between 


exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  59 Fed. Reg. 341-46 (January 4, 
1994).  Thus, the presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for any condition other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted. 

Nevertheless, the Board notes that a veteran-claimant is not 
precluded from establishing service connection for diseases 
subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Board finds that the holding in Combee 
is applicable to the facts in this case.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

The Board has reviewed the evidence pertinent to the 
appellant's claims in this regard.  In addition to the 
medical evidence of record, it is initially noted that the 
appellant's service records, particularly the Report of 
Transfer Or Discharge, Form DD-214, shows that the appellant 
had service during the Vietnam Era.  Just because the 
appellant had service in Vietnam, does not mean exposure to 
Agent Orange may be presumed.  See 38 C.F.R. § 3.307(a)(6).  
Rather, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  McCartt v. West, 12 Vet. App. 164 (1999) (emphasis 
provided in case); 38 U.S.C.§ 1116 (a) (3) (West 1991). The 
Court of Appeal for Veterans Claims (Court) held that neither 
the statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran had not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e); pursuant to Gardner v. 
Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) (starting point in 
interpreting a statute is its language) aff'd, 513 U.S. 115 
(1994). Id.  Prior to McCartt, VA incorrectly presumed 
exposure to Agent Orange if the veteran had service in 
Vietnam. Now, such presumption is afforded the veteran only 
if he also has one of the regulatory enumerated conditions.

1. Skin Condition

To summarize, the evidence demonstrates that the appellant 
was treated intermittently for various dermatological 
conditions, which had their onset in 1991. Notably, there is 
no competent medical opinion of record that relates any of 
the appellant's skin disorders to his period of service or, 
in particular, to any event of service.

As indicated, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  A skin disease known as chloracne is 
listed in the presumptive regulation as one such disease to 
be considered incurred in service due to herbicide exposure.  
However, skin conditions that the appellant has, including 
rosacea, actinic keratosis, acne rosacea, and sun lesions are 
not enumerated by regulation and are therefore not presumed 
to be related to herbicide exposure on a presumptive basis.  
There is no indication of record that the appellant has been 
diagnosed with chloracne or cancer of the skin.

Moreover, the appellant is not entitled to service connection 
for skin conditions  based upon direct service connection, 
because there is no indication in the service medical records 
that the appellant developed a chronic skin problem in 
service. Further, the symptoms associated with the 
appellant's complaints of skin problems in 1991 and 
thereafter, have not been linked to any manifestations in 
service.  On VA examination in December 1997, the examiner 
noted that the appellant attributed his current skin disorder 
to sun exposure and reported a history of such exposure while 
serving in Vietnam.  However, the record contains no medical 
opinion evidence based upon objective clinical findings that 
any current skin disorder is related to the appellant's 
period of military service.  This circumstance renders the 
appellant's claim not well grounded.  See Caluza, 7 Vet. App. 
at 506.

Inasmuch as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, 2 Vet. App. at 
611, the Board is compelled to deny the appellant's claim for 
service connection for a skin disorder, as the claim is not 
well grounded on either a direct or any presumptive bases.  
In order for this claim to be well grounded, the appellant 
would have to show that the appellant has a current skin 
disorder that is directly related to service, and/or that he 
currently has a skin disorder which is related to Agent 
Orange exposure in service.  The evidence presented thus far 
does not justify a belief by a fair and impartial individual 
that this claim is plausible.  Dixon, 3 Vet. App. at 262; 
Tirpak, supra.  As such, his appeal fails as to this aspect 
of his claim and VA is under no duty to assist him in any 
further development of that claim.  38 U.S.C.A. § 5107(a); 
Murphy, supra.

2.  Neurological Disorder

The appellant has claimed that he suffers from a neurological 
disorder, claimed as peripheral neuropathy, as a result of 
exposure to Agent Orange during his service in Vietnam.  For 
purposes of this aspect of the appellant's case, the Board 
again notes that the appellant served during active military 
in the Republic of Vietnam during the Vietnam Era. 

Pursuant to section 3.309(e), the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  
However, the provisions of 38 C.F.R. § 3.309(e) further 
define acute and subacute peripheral neuropathy as meaning 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. 
§ 3.309(e) (Note 2).  In addition, acute and subacute 
peripheral neuropathy are required to become manifest to a 
compensable degree within one year from the last exposure.  
38 C.F.R. § 3.307(6)(ii).

The appellant's service medical records are negative for any 
complaints, diagnosis, or treatment for peripheral neuropathy 
or any other organic diseases of the nervous system.  
Clinical records, dated in the 1990's, reflect the first 
clinical manifestations of neurological symptoms with initial 
assessments including ulnar palsy and median neuropathy.  
However, subsequent clinical and diagnostic examination on VA 
examination in December 1997 was conspicuously negative for 
any objective finding of neurological pathology.  

The appellant does not have a diagnosis of acute or subacute 
peripheral neuropathy which may be presumed to have been 
caused by exposure to Agent Orange during active service in 
the Republic of Vietnam during the Vietnam Era.  38 C.F.R. 
§§ 3.307(a), 3.309(e).  While the record discloses that the 
appellant has presented with neurologic complaints since the 
1990's, the existence of chronic neurological disability is 
not medically confirmed, as evidenced by the absence of any 
findings of neurological deficit on VA examination.  
Moreover, there is no medical opinion linking the 
neurological findings, including median neuropathy and ulnar 
palsy, to service.  Finally, it is clear that neither chronic 
peripheral neuropathy nor other neurological impairment 
became manifest to a compensable degree within one year from 
any alleged exposure.  38 C.F.R. § 3.307(6)(ii).

As indicated, service connection may also be established on a 
direct incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that peripheral neuropathy is 
etiologically related any claimed exposure to Agent Orange in 
service or otherwise to service, even though the disorder is 
not among those enumerated at 38 C.F.R. § 3.309(e).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in 
this case, there is no evidence that any physician or other 
qualified health care professional has clinically evaluated 
the appellant with a chronic neurological disorder related to 
his alleged exposure to Agent Orange or otherwise to service.  
The Court has held that assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, including 
statements of the appellant, have no probative value.  Thus, 
the appellant's contentions that his neurological symptoms 
may be due to his alleged exposure to Agent Orange cannot be 
considered in this regard. Grottveit, supra.  That is, being 
a layman, he is not competent to give an opinion regarding 
medical causation, and his statements on such matters do not 
serve to make the claim well grounded.  Espiritu, supra.

B.  Tinnitus

Following a review of the record, the Board acknowledges that 
the appellant has presented evidence that he currently 
suffers from tinnitus.  However, despite any current 
tinnitus, there is no competent medical evidence of record 
that establishes a nexus, or link, between the appellant's 
current tinnitus, and his period of military service.  The 
Board notes that even accepting as true the appellant's 
theory of entitlement, that the claimed disorder was incurred 
in or aggravated by service, his claim still would not be 
well grounded.  What remains decisive in this case is that 
the record is devoid of competent medical evidence of a nexus 
or link, between his current tinnitus and any incident of the 
appellant's military service.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Although the appellant has stated that his current tinnitus 
is related to service, the evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, without supporting medical evidence of 
a nexus between the appellant's current tinnitus and service, 
the appellant's statement is insufficient to render his claim 
well grounded.  See Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical [etiology] cannot constitute evidence 
to render a claim well grounded under section 5107(a)); 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (evidentiary 
assertions may not be accepted as true when the fact asserted 
is beyond the competence of the person making the assertion).


C.  Residuals of Right Shoulder Injury 

With respect to the claimed right shoulder disability, the 
Board notes that the record contains no service medical 
record of any complaints, treatment, or diagnosis of any 
fracture or other injury involving the right shoulder.  In 
this regard, the service medical records document treatment 
of the right forearm, wrist, and fingers, without reference 
to any complaint, finding, or diagnosis relative to the right 
shoulder.  There are the appellant's lay statements.  The 
appellant essentially contends that he sustained an injury to 
his right shoulder during service, for which he received 
treatment.  For the limited purpose of deciding whether the 
claim is well grounded, his contentions as to in- service 
injury are presumed credible.  Even so, the record on appeal 
contains no medical opinion or contemporaneous clinical 
findings linking any current right shoulder condition to the 
alleged injury or other incident of service.  Moreover, the 
Board notes that the current record is very weak even as to 
the existence of a current right shoulder disability.  On VA 
examination in December 1997, there were no objective 
findings of impairment shown.  The diagnosis of residuals of 
right shoulder injury was apparently predicated upon the 
medical history provided by the appellant.  Thus, there is no 
supporting clinical evidence of record which demonstrates 
that the claimed in service right shoulder injury resulted in 
residual impairment or that such injury is causally related 
to any current right shoulder symptomatology.

With respect to the appellant's claims, where the issue is 
factual in nature, e.g., whether an incident occurred during 
service or whether a clinical symptom is present, competent 
lay testimony may constitute sufficient evidence to establish 
a well grounded claim.  Cartwright v. Derwinski, 2 Vet. App. 
24 (1991).  However, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's uncorroborated statements are not of 
sufficient probative weight nor are they competent evidence 
to establish a causal relationship between the claimed 
disabilities and his period of military service.

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this instance, the 
determinative issue relative to the claims presented involves 
a question of medical causation.  The appellant is competent 
to make assertions as to concrete facts within his respective 
observation and recollection, that is, objective 
manifestations of his symptomatology.  His assertions, 
however, are not competent to prove that which would require 
specialized knowledge or training.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494-95.  
Specifically, the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded..." Grottveit, 5 Vet. App. at 93.

The Board recognizes that these issues are is being disposed 
of in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for tinnitus, residuals of 
a right shoulder injury, a skin disorder, and a neurological 
disorder.  See Robinette, supra.


D.  Whether the claim for service connection for post-
traumatic stress disorder is well grounded.

The threshold question which must be determined is whether 
the appellant has submitted a well grounded claim.  38 
U.S.C.A. § 5107(a).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  If the claimant has not presented a well 
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet. App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The appellant asserts that he developed PTSD from stressors 
to which he was exposed in Vietnam.  The service medical 
records reflect no evidence of a psychiatric disorder.  The 
service administrative records show that the appellant served 
in Vietnam from April 1967 to October 1968.

Of record is a VA examination report, dated in December 1997, 
which contains a diagnosis of PTSD based on claimed stressors 
which occurred in Vietnam.  

In correspondence dated in April 1997, September 1998, and 
March 2000, the appellant provided information concerning his 
in service stressors.  In this regard, the appellant has 
reported in service stressors, including an explosion of an 
ammunitions dump within his first or second day of arriving 
in Vietnam, a 17 day period during the Tet Offensive in which 
his unit came under constant enemy fire, witnessing the 
deaths of two women following the explosion of a landmine 
struck by a Lamberetta, witnessing the death of a friend who 
was struck by a rocket, participating in search and destroy 
missions which involved tearing down and burning villages, 
and exhuming mass burial sites. 

To summarize, the appellant maintains that the aforementioned 
stressors are associated with his tour of duty in the 
Republic of Vietnam.  The December 1997 VA examination report 
documents a diagnosis of PTSD based on inservice stressors as 
reported by the appellant.  Accordingly, the Board finds that 
the appellant's claim for entitlement to service connection 
for PTSD is plausible and, therefore, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).


ORDER

Service connection for tinnitus is denied.

Service connection for residuals of injury of the right 
shoulder is denied.

Service connection for a skin disorder is denied.

Service connection for a neurological disorder is denied. 

The appellant's claim of entitlement to service connection 
for psychiatric disorder is well grounded.


REMAND

Having determined that the appellant's claim for entitlement 
to service connection for PTSD is well grounded, the Board 
must now consider whether it may render a pertinent decision 
based on the evidence of record.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

The Board notes that 38 C.F.R. § 3.304(f) has been revised.  
38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f). 

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court 
further held in West that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

In correspondence received from the appellant between 1997 
and 2000, he has provided information regarding his 
stressors.  

The administrative records show that the appellant served in 
Vietnam from April 1967 to October 1968.  Service records 
disclose that the appellant served as a Concrete and Asphalt 
Machine Operator with the 507th Engineer Detachment in May 
1967 and later served with the 553rd Engineer Detachment.  In 
November 1967, the appellant's military occupational 
specialty was changed to Carpenter.  He was thereafter 
transferred in February 1968 to Company A, 1st Engineer 
Battalion, 1st Infantry Division as a Combat Construction 
Specialist.  Service records further disclose that the 
appellant participated in phases II and III of the Vietnam 
Counter Offensive campaigns.  There is no indication of 
record that the appellant received any military awards or 
decorations, appropriate to his branch of service, that are 
indicative of combat action.

The Board finds that additional development is required in 
this matter.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should provide the appellant with 
another opportunity to submit specific and 
detailed information regarding his reported 
stressor events related to his tour of duty 
in Vietnam.  The appellant should be asked to 
provide specific details of the claimed 
stressful events during service, to include 
to the extent possible the exact dates, 
places, detailed descriptions of the events, 
and the names and other identifying 
information concerning any individuals 
involved in the events. He should be advised 
to submit any verifying information that he 
can regarding the stressors he claims to have 
experienced in service.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the alleged 
events at the time of their occurrence.  

The appellant should be advised that the 
requested information is vitally important in 
order to obtain supportive evidence of the 
stressful events and that failure to respond 
may result in adverse action.

2.  The appellant should be furnished the 
appropriate release of information forms in 
order to obtain any more recent VA and 
private medical records pertaining to 
treatment for his psychiatric illness.  

3.  The RO should request the appropriate 
sources, to include United States Armed 
Services Center for Research of Unit Records 
(USASCRUR), (formerly the United States Army 
and Joint Services Environmental Support 
Group), 7798 Cissna Road, Springfield, VA 
22150, to verify the claimed stressors as 
reported by the appellant.  If USASCRUR is 
unable to provide the specific information 
requested, they should be asked to direct the 
RO to the appropriate sources. 

4.  If sufficient information is received 
from the appellant, the RO should request the 
National Personnel records Center to conduct 
a search of the morning reports concerning 
the death of his friend who was struck by a 
rocket and any other casualties reported by 
the appellant. 

5.  The RO should make a determination as to 
whether the appellant was involved in combat.  
If the RO determines that the appellant was 
so engaged, then corroborative evidence is 
not required regarding any combat related 
stressors.

6.  If stressors are verified, VA 
examinations should be performed by a 
psychiatrist and a psychologist in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder and a copy of this Remand must 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The RO 
is to inform the examiners that only 
stressors which have been verified by the RO 
may be used as a basis for a diagnosis of 
PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the examiners 
should specify whether each alleged stressor 
found to be established by the record was 
sufficient to produce post-traumatic stress 
disorder; and whether there is a link between 
the current symptomatology and one or more of 
the in service stressors found to be 
established by the record and found 
sufficient to produce post-traumatic stress 
disorder by the examiners.  If psychiatric 
disorders, other than post-traumatic stress 
are diagnosed, it is requested that the 
examiners correlate their findings and render 
an opinion as to whether it is at least as 
likely as not that any psychiatric disorder 
is related to the appellant's period of 
active duty service.  A complete rational of 
any opinion expressed should be included in 
the examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and a reasonable period within which to respond.  
The case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

